NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4319-14T3

MARIA CORTEZ-STARICCO,

        Plaintiff-Appellant,

v.

PIER VILLAGE LWAG, and APPLIED
PROPERTY MANAGEMENT CO., INC.,

        Defendants-Respondents,

and

AJD CONSTRUCTION CO., INC.,
and TWIN INDUSTRIES a/k/a TWIN
INDUSTRIES, INC.,

        Defendants,

and

PIER VILLAGE LWAG, and
APPLIED PROPERTY MANAGEMENT CO., INC.

        Defendant/Third-Party Plaintiffs,

v.

MAIK COMPANY,

     Third-Party Defendant.
______________________________________
MARIE CORTEZ-STARICCO,

     Plaintiff-Appellant,

v.

GREGORY MAIK a/k/a MAIK COMPANY,

     Third-Party
     Defendant/Respondent.
________________________________________

          Submitted October 11, 2016 – Decided May 22, 2017

          Before Judges Ostrer, Leone, and Vernoia.

          On appeal from Superior Court of New Jersey,
          Law Division, Monmouth County, Docket Nos.
          L-3412-12 and L-2831-13.

          Richard A. Feldman, attorney for appellant.

          Smith   Mazure  Director   Wilkins  Young   &
          Yagerman, P.C., attorney for respondents Pier
          Village LWAG and Applied Property Management
          Co., Inc. (Steven M. Pardalis, on the brief).

          Law Office of Michael C. Urciuoli, attorney
          for respondent Gregory Maik a/k/a Maik Company
          (Richard B. Smith, of counsel and on the
          brief).

PER CURIAM

     Plaintiff Marie Cortez-Staricco challenges two April 24, 2015

orders granting summary judgment, one in favor of defendants Pier

Village LWAG (PV) and Applied Property Management, Co., Inc.

(Applied), and the other in favor of defendant Gregory Maik a/k/a

Maik Company (Maik).   We reverse the orders and remand for trial.



                                 2                         A-4319-14T3
                                I.

     We derive the following facts from the parties' statements

of undisputed facts and from evidence submitted by the parties in

connection with the summary judgment motions.1

     In 2011, plaintiff was forty-three-years old and renting an

apartment at the Pier Village apartment complex (the Village) in

Long Branch.   On the morning of Tuesday, July 26, 2011, plaintiff

was rollerblading between 8:00 a.m. and 8:30 a.m. on a sidewalk

at the Village near the pool.    Plaintiff testified the sidewalk


1
  The parties impeded judicial review of the summary judgment
motions by failing to follow Rule 4:46-2. The Rule requires the
moving party to file a "statement of each material fact as to
which the movant contends there is no genuine issue," requires the
responding party to "file a responding statement either admitting
or disputing each of the facts in the movant's statement," and
permits the responding party to list additional material facts,
to which the moving party may respond. R. 4:46-2(a), (b); see R.
4:46-5(a).    Defendants filed inadequate statements, plaintiff
filed her own statement, and no one admitted or denied the facts
of anyone else's statement.

     "Summary judgment requirements, however, are not optional."
Lyons v. Township of Wayne, 185 N.J. 426, 435 (2005). "A party's
failure to comply with the requirements of Rule 4:46-2 can result
in a considerable waste of judicial time and resources when trial
and appellate courts are forced to search for factual issues by
sifting through voluminous and confusing records — work that should
be performed by the parties." Id. at 435-36. Our Supreme Court
expects "parties to comply with the dictates of Rule 4:46-2(b),"
and "will not continue to condone refusal or failure to comply."
Leang v. Jersey City Bd. of Educ., 198 N.J. 557, 568 n.2 (2009).
Although we have been able to garner sufficient facts from the
record for our review despite the parties' failures to follow Rule
4:46-2, those failures are not condoned and should not be repeated.


                                 3                          A-4319-14T3
was "completely dry," and there was no mulch or debris in the

area.   While rollerblading, the sprinkler system activated with

no warning, and sprayed plaintiff with mulch, water, and other

debris, jamming mulch in the wheels of her rollerblades. Plaintiff

fell and broke her right wrist.       She had two surgeries to repair

the damage.

     Plaintiff initially sued PV.       She amended her complaint to

add Applied, a property management company which supplied on-site

maintenance staff for PV.   PV and Applied were principally owned

and operated by the same company, and we consider them part of a

single entity.2

     Later, plaintiff separately sued Maik, an outside contractor

hired by Applied to perform maintenance on the sprinkler system

at the Village, as well as at other properties Applied managed.

The two suits were consolidated.3




2
  PV and Applied jointly filed a summary judgment motion. They
filed joint briefs and were represented by the same counsel in the
summary judgment proceeding and on appeal. None of the parties
argues PV and Applied should be treated separately.
3
  Plaintiff earlier sued Twin Industries, Inc. (Twin), and AJD
Construction Co., Inc. (AJD). Twin was a landscaping/sprinkler
company mistakenly believed to be responsible for the maintenance
of the sprinkler system at the Village. AJD was the commercial
construction company that designed and built the Village.
Plaintiff has voluntarily dismissed her claims against Twin and
AJD.

                                  4                           A-4319-14T3
     Maik would perform a start-up of the sprinkler system at the

Village every April and a shut-down of the system every October.

Additionally,   Maik      would    come    to     the   Village   when    Applied's

maintenance supervisor, Leon Brach, called him to make repairs or

perform maintenance on the sprinkler system.

     The Village is divided into "Phase I" and "Phase II" areas.

This incident occurred near the pool in the Phase II area.                       Phase

II is serviced by an underground irrigation sprinkler system,

controlled by a single digital control box in a locked pump room.

Brach and members of his maintenance team had the keys to the pump

room.4

     In April 2011, Maik set the control box timer to run the

sprinkler system between midnight and 4:30 a.m. every Monday,

Wednesday, and Friday.       Maik testified the timer was never reset

throughout the season.            Maik testified that in order for the

sprinkler   system   to    operate    on      a   day   outside   of     its    normal

schedule, the system would need to be manually run by someone who

had access to the digital control box.                  Brach and other members

of the maintenance staff knew how to manually override the timer

so as to run the sprinkler system when necessary.



4
  Plaintiff notes that the security guard at the Village also had
a key, but no party alleges that the security guard had any
involvement with the sprinkler system.

                                          5                                    A-4319-14T3
     Brach testified that "[o]nly if we come and test the system,"

or if Maik was repairing the system, would the sprinkler system

be "programmed to go on at any time after four o'clock in the

morning."    Anthony Lazardi, a member of Brach's maintenance team,

testified "[s]omeone had to have turned it on, because there is

no other way" for it to have come on at or after 8:00 a.m.       Maik

testified "if the system was run, other than Monday, Wednesday and

Friday from midnight to 4:30 in the morning, . . . it would have

to be activated manually."5

     Plaintiff presented a report from Ronald L. Saxon, a licensed

professional engineer who offered expert opinions concerning the

possible causes of the accident.       Saxon noted "the discovery

presented does not indicate clearly why the sprinkler started up

during the day on July 26th," but added:

            What is known is that the sprinkler could have
            started because the timer had not been set
            properly, e.g. by Mr. Maik when he serviced
            the system on [July] the 6th; because the
            timer had been re-set by [PV] for unknown
            reasons; because Maik had been at the site on
            the 26th and manually operating the system;
            or because [PV] had been manually operating
            the system for diagnostic purposes.




5
 Maik said the system also could run if there had been a disruption
in the control valve, but added there was no disruption in the
control value in 2011.

                                  6                          A-4319-14T3
     PV/Applied filed a motion for summary judgment.                       Maik filed

a separate motion for summary judgment.              At a hearing on April 24,

2015, the trial court ruled it was "constrained to grant the

motions for summary judgment."                First, the court found the need

for expert testimony in the case would be "paramount."                         The court

acknowledged    that   a     jury   could      "derive     these    inferences         [of

negligence]    from    the    facts."          However,     the     court      believed

"ultimately the facts have to be presented to the Jury through an

expert    because   this     type   of   [complex]        system    in    my    view    is

something that only an expert can render opinions on as to the

issue of negligence in this case."                Second, the court concluded

"plaintiff on this record will [not] be able to show that one

party or the other had exclusive control over" the sprinkler

system.    Plaintiff appeals on both issues.

                                         II.

     "[W]e review the trial court's grant of summary judgment de

novo under the same standard as the trial court."                     Templo Fuente

De Vida Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199

(2016).    "The trial court's conclusions of law and application of

the law to the facts warrant no deference from a reviewing court."

W.J.A. v. D.A., 210 N.J. 229, 238 (2012).

     Summary    judgment       must      be     granted     if     "the    pleadings,

depositions, answers to interrogatories and admissions on file,

                                          7                                      A-4319-14T3
together with affidavits, if any, show that there is no genuine

issue of material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law."            R. 4:46-

2(c). We must "consider whether the competent evidential materials

presented, when viewed in the light most favorable to the non-

moving party, are sufficient to permit a rational factfinder to

resolve the alleged disputed issue in favor of the non-moving

party."    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995).    We "must accept as true all evidence which supports the

position of the party defending against the motion and must accord

[that party] the benefit of all legitimate inferences which can

be deduced therefrom."     Id. at 535.   We must hew to that standard

of review.

                                 III.

     Plaintiff    argues   summary   judgment   should   not   have   been

granted to defendants because the doctrine of res ipsa loquitur

applied.     "When applicable, the doctrine of res ipsa loquitur

enables the plaintiff to make out a prima facie case[,]" and

"ordinarily assures the plaintiff [her] case . . . will survive

summary judgment."     Jerista v. Murray, 185 N.J. 175, 191, 193

(2005).

     "Res ipsa loquitur, Latin for 'the thing speaks for itself,'"

"allows the factfinder to draw an inference of negligence against

                                     8                            A-4319-14T3
the party who was in exclusive control of the object or means that

caused the accident."        Id. at 191–92.            "Res ipsa loquitur is not

a theory of liability; rather it is an evidentiary rule that

governs    the    adequacy   of   evidence       in    some   negligence     cases."

Szalontai    v.    Yazbo's   Sports   Café,       183    N.J.   386,   400    (2005)

(citation omitted).          In order to present a case of res ipsa

loquitur, the proponent must show "(a) the occurrence itself

ordinarily bespeaks negligence; (b) the instrumentality was within

the defendant's exclusive control; and (c) there is no indication

in   the   circumstances     that   the       injury    was   the   result   of   the

plaintiff's own voluntary act or neglect."                    Khan v. Singh, 200

N.J. 82, 91 (2009) (citation omitted).

      Here, it is undisputed the injury was not the result of

plaintiff's voluntary act or neglect.                  However, the trial court

found the other two prerequisites were not met.

                                      A.

      "Whether an accident bespeaks negligence 'depends on the

balance of probabilities.'"           Jerista, supra, 185 N.J. at 192

(quoting Buckelew v. Grossbard, 87 N.J. 512, 526 (1981)).                      Thus,

the doctrine is available to a plaintiff "if it is more probable

than not that the defendant has been negligent."                    Myrlak v. Port

Auth. of N.Y. and N.J., 157 N.J. 84, 95 (1999).                     "[A] plaintiff

need not exclude all other possible causes of an accident as a

                                          9                                  A-4319-14T3
condition of entitlement to the doctrine, provided he can show

that it is more probable than not that the defendant's negligence

was a proximate cause of the mishap."             Brown v. Racquet Club of

Bricktown, 95 N.J. 280, 291-92 (1984).

     The trial court found res ipsa loquitur was inapplicable

because the sprinkler system was a complex piece of machinery

which required expert testimony to detail the workings of the

system.    However, our Supreme Court has "disagree[d] with [the]

sweeping    suggestion   .   .   .        that   in   almost    all   complex

instrumentality cases a res ipsa inference will be conditioned on

the production of the expert testimony."           Jerista, supra, 185 N.J.

at 197.    "The question is not whether the instrumentality at issue

is complex or simple, but whether based on common knowledge the

balance of probabilities favors negligence, thus rendering fair

the drawing of a res ipsa inference."            Id. at 199.

     Although the inner workings and mechanisms of a sprinkler

system may be outside the ken of the average juror, here it was

undisputed that the Village sprinkler system should not have turned

on between 8:00 a.m. and 8:30 a.m. on a Tuesday.                 Our Supreme

Court faced an analogous situation in Jerista.                 There, it was

conceded that while the plaintiff was entering a supermarket, the

automatic door suddenly closed, striking and injuring her.                 Id.

at 182.    The Court considered whether a jury could "infer, based

                                     10                               A-4319-14T3
on   common   knowledge,    that   automatic     doors    ordinarily        do   not

malfunction unless negligently maintained by the store owner or

whether the res ipsa reference is preconditioned on the expert

testimony first explaining the door's mechanics."                      Id. at 180.

The Court held "[a]n automatic door may be a highly sophisticated

piece of machinery," but "an automatic door that closes onto and

injures   a   customer     entering   a     supermarket    is     an    occurrence

bespeaking negligence that falls within jurors' common knowledge,"

so "expert testimony is not mandated" and "a res ipsa inference"

is justified.     Id. at 197, 200.

      Like the supermarket door in Jerista, the sprinkler system

at the Village concededly activated when it was not supposed to.

Based on the defendants' own evidence — the testimony of Maik,

Brach, and Brach's staff — it is undisputed that the sprinkler

system could not have run at the inappropriate time of Tuesday

between 8:00 a.m. and 8:30 a.m. unless the system was manually

overridden by one of the defendants.6

      Moreover,    Mark     Hindenach,       another     member        of   Brach's

maintenance    staff,    testified    the    sprinklers    were        "never"   run

during the day because there was "so much traffic, so many people"



6
  No party claimed at the summary judgment hearing that the
sprinkler system turned on because it malfunctioned or was
defectively manufactured or installed.

                                      11                                    A-4319-14T3
then and the sprinklers would "interfere with people walking and

whatever."    Given that testimony, and the undisputed evidence the

sprinklers should not have been running on a Tuesday between 8:00

a.m.   and   8:30   a.m.,    a   jury   could   find   manually   running   the

sprinkler system at that busy time of day so it sprays tenants

walking, running, or rollerblading through the area "probably does

not" happen without negligence.          Id. at 197.    "That conclusion can

be reached based on common knowledge without resort to expert

testimony.     A jury does not need an expert to tell it what it

already knows."     Ibid.7

       In any event, plaintiff's expert reached a similar conclusion

in his report.      Excluding other possible causes, and discounting

the possibility that the timer had been mis-set or reset, Saxon

concluded either PV/Applied or Maik had manually overridden the

system in a negligent manner contributing to plaintiff's injuries.

Although the trial court stressed Saxon could not say which

defendant was responsible, that does not preclude application of

res ipsa loquitur.      See Rose v. Port of N.Y. Auth., 61 N.J. 129,


7
 PV/Applied argues an expert was required to establish a standard
of care. Even assuming standard of care testimony is generally
required regarding sprinkler operation, "experts are not needed
to establish professional standards of care where either the
doctrine of res ipsa loquitur or the doctrine of common knowledge
applies." Estate of Chin by Chin v. St. Barnabas Med. Ctr., 312
N.J. Super. 81, 92-93 (App. Div. 1998), aff’d, 160 N.J. 454, 469
(1999).

                                        12                            A-4319-14T3
135-37 (1972) (applying res ipsa loquitur to the defendants even

though the plaintiff's expert could not pinpoint the actual reason

the    automatic    doors   closed   but   instead    "'suggest[ed]    several

things that might have gone wrong'"); see Jerista, supra, 185 N.J.

at 193-95 (relying on Rose even though Rose's "expert engineering

testimony did not answer the question of why the automatic door

malfunctioned").        "To be sure, [more definitive] expert testimony

in this case might have been helpful, but it was not essential to

plaintiff's case."          Mayer v. Once Upon A Rose, Inc., 429 N.J.

Super. 365, 377 (App. Div. 2013).

       Regardless, viewing the facts in the light most favorable to

plaintiff, we find the "accident bespeaks negligence."                 Jerista,

supra, 185 N.J. at 192.         "The [res ipsa loquitur] doctrine does

not shift the burden of persuasion to the defendant.             Rather, what

is required of defendant is an explanation, not exculpation.                   It

shifts to the defendant the obligation to explain the causative

circumstances       because    of    defendant's      superior      knowledge."

Szalontai, supra, 183 N.J. at 400 (quoting Myrlak, supra, 157 N.J.

at 95-96).     Here, defendants offered no other explanation as to

why the sprinkler system turned on at the time of the injury other

than one of the defendants turned it on.             See Jerista, supra, 185

N.J.    at   197   (a   defendant    "must   come    forward   to    rebut   the

inference").       Thus, "the circumstances establish 'that it is more

                                      13                                A-4319-14T3
probable than not that the defendant's negligence was a proximate

cause of the mishap.'"      Id. at 192 (quoting Brown, supra, 95 N.J.

at 287, 291-92).8

                                     B.

     Defendants     next   argue   res    ipsa   loquitur   is    inapplicable

because plaintiff cannot specify which of the defendants had

exclusive control over the sprinkler system at the time of her

injury.    "The doctrine of res ipsa loquitur, however, has been

applied in cases involving multiple defendants."             Myrlak, supra,

157 N.J. at 100.      "[T]he exclusive control requirement has not

been interpreted as limiting application of the doctrine only to

those situations involving a single defendant."                  Apuzzio v. J.

Fede Trucking, Inc., 355 N.J. Super. 122, 128 (App. Div. 2002)

(allowing plaintiffs struck by a truck's tires to invoke res ipsa

loquitur against both the company which owned the truck and the

company which serviced the tires four days before).                  "The word

'exclusive' when used to define the nature of the control necessary

to invoke the doctrine of res ipsa loquitur does not connote that

such control must be several and the defendant singular and never

plural."   Ibid. (quoting Meny v. Carlson, 6 N.J. 82, 93 (1950)


8
 Plaintiff asserts her expert's report cannot be used against her
because she produced the report under the proviso that it was not
an adoptive admission. We find summary judgment was inappropriate
even considering the expert's report.

                                    14                                 A-4319-14T3
(allowing a plaintiff injured by the collapse of a scaffold to

invoke res ipsa loquitur against both the company which erected

and maintained the scaffold and the company using and maintaining

the scaffold)).   "Control might have been in either or both of the

defendants; in either case the doctrine of res ipsa loquitur was

applicable."   Ibid. (quoting Meny, supra, 6 N.J. at 93).

     Thus, we held a plaintiff pinned by an elevator door could

invoke res ipsa loquitur against both the building owner and the

maintenance company which serviced the elevator earlier that day.

Allendorf v. Kaiserman Enters., 266 N.J. Super. 662, 669-72 (App.

Div. 1993).    We ruled the maintenance company's "connection with

the elevator which caused plaintiff's injury was sufficiently

immediate and direct to support a finding that it had 'control'

of that elevator, and thus the trial court correctly concluded

that the doctrine of res ipsa loquitur was applicable."     Id. at

671-72; see also Smith v. Claude Neon Lights, Inc., 110 N.J.L.

326, 330-32 (E. & A. 1933) (finding "sufficient evidence of partial

possession and control . . . to warrant the application of the

doctrine of res ipsa loquitur against the Light Company [which

maintained a sign on a building roof], as well as against the

Trust Company" which owned the building).

     This case resembles Allendorf, as plaintiff has sued both the

premises owner, PV/Allied, and Maik, who recently maintained the

                                15                          A-4319-14T3
sprinkler system.    Moreover, there was sufficient evidence to

allow a jury to find control of the system "might have been in

either or both of the defendants."    Meny, supra, 6 N.J. at 93.

PV/Applied does not contest it generally had control over the

system both on and before the day plaintiff was injured. 9      Maik

does not dispute that when he services the system he has control

over it.   Finally, plaintiff proffered evidence supporting an

inference that Maik serviced the system on or immediately before

the day of plaintiff's injury.

     Plaintiff made clear at the summary judgment hearing her

claim "against Maik is that he was there on July 26 and he was

involved in the activation of the system."10      Although Maik's


9
  Indeed, "[a]n owner of a building has a non-delegable duty to
exercise reasonable care for the safety of tenants and persons
using the premises at his invitation. That the owner contracts
for maintenance of [the equipment on the premises] does not relieve
it of that duty[.]"    Rosenberg v. Otis Elevator Co., 366 N.J.
Super. 292, 303-05 (App. Div. 2004) (citation omitted) (upholding
application of res ipsa loquitur against both the building owner
and the company which manufactured and maintained an elevator
which dropped suddenly).    "Where . . . the defendant's duty of
care with respect to the injuring agency is (as to the plaintiff)
non-delegable, the fact that control may have been in an
independent contractor will not preclude the application of the
[res ipsa loquitur] doctrine." 2 Harper & James, The Law of Torts
§ 19.7 at 1087 (1956); see Prosser & Keeton on Torts 250 (5th ed.
1984).
10
  Plaintiff's counsel conceded it would be "pure speculation" to
suggest "Maik did something two weeks earlier or three weeks
earlier to have caused the sprinkler to fire two or three weeks
later."

                                 16                         A-4319-14T3
appointment book does not list any work at the Village on July 26,

plaintiff   argued   Maik's   billing   system   and   his   bookkeeping

supported a reasonable inference that Maik was at the Village on

July 26. Maik sent an invoice to Applied dated July 28 for repairs

on the sprinkler system near the pool area of Phase II at the

Village.    Maik testified he typically bills two to three days

after the work is performed, and never bills beforehand.         Thus, a

jury could reasonably infer Maik was at the Village on July 25 or

26, accessed the control panel, and manually overrode the system

while repairing the continuing problems in the pool area, causing

plaintiff's injury.     Therefore, "[c]ontrol might have been in

either or both of the defendants; in either case the doctrine of

res ipsa loquitur was applicable."      Meny, supra, 6 N.J. at 93.11

     Our decision is based on our standard of review and on the

unusual agreement of the witnesses for PV/Applied and Maik that

the sprinkler should not have turned on at the time plaintiff was



11
  Thus, we need not address whether Maik's regular, twelve—year,
multi-location relationship with Applied made him its servant.
See Bornstein v. Metro. Bottling Co., 26 N.J. 263, 272 (1958)
(finding res ipsa loquitur can apply if the instrumentality is
"under the management of the defendant or his servants"); see also
Maciag v. Strato Med. Corp., 274 N.J. Super. 447, 461 (App. Div.
1994) (finding res ipsa loquitur can apply if the instrumentality
was under "'[t]he control at one time or another, of . . . [the]
defendant or of his employees or temporary servants'") (citation
omitted).


                                  17                             A-4319-14T3
injured, and could only have been turned on manually by one of the

defendants.       "Accepting plaintiff['s] version of the [sprinkler]

incident and the causation described by [Maik and PV/Applied's]

employees,    summary    judgment     should   not    have      been   granted    to

defendants on the record before the court."               Rosenberg, supra, 366

N.J. Super. at 305.          Whether plaintiff's claims should prevail is

for the jury.12

      "Once res ipsa loquitur is established, the case should go

to the jury unless defendant's countervailing proof is so strong

as   to   admit    of   no    reasonable    doubt    as    to   the    absence    of

negligence."       Szalontai, supra, 183 N.J. at 398 (quoting Brown,

supra, 95 N.J. at 288-89).         Here, neither PV/Applied nor Maik have

yet offered such strong evidence as to prevent plaintiff's case

from going to a jury.13         Therefore, we reverse the orders granting




12
  Maik testified that his last visit to the Village was on July
13, 2011, and that he was not at the Village on July 26. Brach
and the other staff of PV/Applied testified they had not manually
operated the sprinkler system on July 26, and insisted a staff
member would not have done so without a second person near the
sprinklers to observe their operation. While we must "accept as
true all the evidence which supports the position of the party
defending against the motion and must accord [that party] the
benefit of all legitimate inferences which can be deduced
therefrom," Brill, supra, 142 N.J. at 535, the jury will be free
to consider any such contrary testimony at trial.
13
  Defendants' remaining arguments lack sufficient merit to warrant
discussion. R. 2:11-3(e)(1)(E).

                                       18                                  A-4319-14T3
summary   judgment   and   remand   for   trial.   We   do   not    retain

jurisdiction.

    Reversed and remanded.




                                    19                             A-4319-14T3